SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 August 12, 2013 Commission File Number 000-29884 R.V.B. HOLDINGS LTD. (Translation of registrant's name into English) Moshe Aviv Tower, 53rd floor, 7 Jabotinsky St., Ramat-Gan, 52520, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): . Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): . Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Act of 1934. YesoNox If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-N/A Attached hereto are the interim condensed consolidated financial statements of R.V.B. Holdings Ltd., as of June 30, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. R.V.B. HOLDINGS LTD. (Registrant) By: /s/ Ofer Naveh Name: Ofer Naveh Title: Chief Financial Officer Date: August 12, 2013 R.V.B. Holdings Ltd. INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 (UNAUDITED) R.V.B. Holdings Ltd. INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2013 (Unaudited) TABLE OF CONTENTS Page INTREIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Condensed Consolidated Statements of Financial Position 2 Condensed Consolidated Statements of Comprehensive Income 3 Condensed Consolidated Statements of Changes in Equity 4-8 Condensed Consolidated Statements of Cash Flows 9-10 Notes to the Condensed Consolidated Financial Statements 11-14 R.V.B. HOLDINGS LTD. CONDENSED CONSOLIDATED STATEMENT OF FINANCIAL POSITION June 30 December 31 2 0 1 3 2 0 1 2 2 0 1 2 $ in thousand (UNAUDITED) ASSETS Current assets Cash and cash equivalents Accounts receivable Total current assets Non-current assets Restricted bank deposit - Fixed assets, net (see note 4b) Intangible assets, net (see note 4b) - Total non-current assets Total assets LIABILITIES AND SHAREHOLDERS EQUITY Current liabilities Loans from banks and others - - Liability in respect of dismantling and vacating fixed assets - - Accounts payable and accruals Total current liabilities Non-current liabilities Options at fair value through profit and loss - - Accounts payable and accruals - - Liability to the Office of the Chief Scientist - Liability in respect of dismantling and vacating fixed assets - Total non-current liabilities Equity attributable to owners of the Company Non-controlling interests Total equity Total liabilities and equity Yair Fudim Chairman of the Board Giora Gutman CEO Ofer Naveh CFO Approval date of the financial statements: August 11, 2013 The accompanying notes are an integral part of the interim condensed consolidated financial statements. 2 R.V.B. HOLDINGS LTD. CONDENSED CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME For the six month period ended June 30 For the three month period ended June 30 For the year ended December 31 2 0 1 3 2 0 1 2 2 0 1 3 2 0 1 2 2 0 1 2 $ in thousand (UNAUDITED) Revenues - 31 - - 62 Expenses Operating expenses and facility maintenance Marketing expenses 71 Administrative and general expenses Other expenses, net (see note 4b) - - - Total expenses Loss from ordinary activities ) Financing income 22 89 3 16 Financing expenses ) ) ) (1 ) ) Total financing income (expenses), net ) 44 (8 ) 15 Loss for the period ) Total comprehensive loss for the period ) Loss and total comprehensive loss attributable to: Owners of the Company ) Non-controlling interests ) Loss per share (in $) Basic and diluted loss per share ) Shares (thousands) Weighted-average number of ordinary shares of nominal NIS 1.00 par value outstanding used in calculation of the basic and diluted loss per share The accompanying notes are an integral part of the interim condensed consolidated financial statements. 3 R.V.B. HOLDINGS LTD. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY For the six month period ended June 30, 2013 (unaudited) Share capital Premium on shares Capital reserve in respect of share-based payments Accumulated losses Attributable to owners of the Company Non-controlling interests Total $ in thousand Balance as of January 1, 2013 64 ) Changes during theperiod (unaudited) Share-based payment - - 12 - 12 - 12 Change in non-controlling interests in respect of change in holding in a subsidiary - ) - - ) - - ) 12 - ) 12 Loss for the period - - - ) Total comprehensive loss for the period - - - ) Balance as of June 30, 2013 (unaudited) 76 ) The accompanying notes are an integral part of the interim condensed consolidated financial statements. 4 R.V.B. HOLDINGS LTD. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (continued): For the six month period ended June 30, 2012 (unaudited) Share capital Premium on shares Capital reserve in respect of share-based payments Accumulated losses Attributable to owners of the Company Non-controlling interests Total $ in thousand Balance as of January 1, 2012 - ) Changes during theperiod (unaudited) Share-based payment - - 36 - 36 - 36 Issue of ordinary shares ) - Change in non-controlling interests in respect of change in holding in a subsidiary - ) - - ) - ) 36 - ) 36 Loss for the period - - - ) Total comprehensive loss for the period - - - ) Balance as of June 30, 2012 (unaudited) 36 ) The accompanying notes are an integral part of the interim condensed consolidated financial statements. 5 R.V.B. HOLDINGS LTD. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (continued): For the three month period ended June 30, 2013 (unaudited) Share capital Premium on shares Capital reserve in respect of share-based payments Accumulated losses Attributable to owners of the Company Non-controlling interests Total $ in thousand Balance as of April 1, 2013 70 ) Changes during theperiod (unaudited) Share-based payment - - 6 - 6 - 6 Change in non-controlling interests in respect of change in holding in a subsidiary - ) - - ) - - ) 6 - ) 6 Loss for the period - - - ) Total comprehensive loss for the period - - - ) Balance as of June 30, 2013 (unaudited) 76 ) The accompanying notes are an integral part of the interim condensed consolidated financial statements. 6 R.V.B. HOLDINGS LTD. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (continued): For the three month period ended June 30, 2012 (unaudited) Share capital Premium on shares Capital reserve in respect of share-based payments Accumulated losses Attributable to owners of the Company Non-controlling interests Total $ in thousand Balance as of April 1, 2012 18 ) Changes during theperiod (unaudited) Share-based payment - - 18 - 18 - 18 Change in non-controlling interests in respect of change in holding in a subsidiary - ) - - ) - - ) 18 - ) 18 Loss for the period - - - ) Balance as of June 30, 2012 (unaudited) 36 ) The accompanying notes are an integral part of the interim condensed consolidated financial statements. 7 R.V.B. HOLDINGS LTD. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (continued): For the year ended December 31, 2012 Share capital Premium on shares Capital reserve in respect of share-based payments Accumulated losses Attributable to owners of the Company Non-controlling interests Total $ in thousand Balance as of January 1, 2012 - ) Changes during 2012 Share-based payment - - 64 - 64 - 64 Issue of ordinary shares ) - Change in non-controlling interests in respect of change in holding in a subsidiary - ) - - ) - ) 64 - ) 64 Loss for the year - - - ) Total comprehensive loss for the year - - - ) Balance as of December 31, 2012 64 ) The accompanying notes are an integral part of the interim condensed consolidated financial statements. 8 R.V.B. HOLDINGS LTD. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the six month period ended June 30 For the three month period ended June 30 For the year ended December 31 2 0 1 3 2 0 1 2 2 0 1 3 2 0 1 2 2 1 0 2 (UNAUDITED) Cash flows – operating activity Loss for the period ) Adjustments required to present cash flows from operating activity (Appendix) Net cash used in operating activity (**) Cash flow – investment activity Increase in restricted bank deposit ) Investment in fixed assets ) Net cash used in investment activity ) Cash flow – financing activity Repayment of bank loans - ) - ) ) Net cash from (used in) financing activity - ) - ) ) Decrease in cash and cash equivalents ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end ofthe period (**)Including cash interest payments of - 8 - 5 19 (**)Including cash interest receipts of 14 23 10 10 36 The accompanying notes are an integral part of the interim condensed consolidated financial statements. 9 R.V.B. HOLDINGS LTD. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (CONTINUED) Appendix– Adjustments required to present cash flows from operating activity For the six month period ended June 30 For the three month period ended June 30 For the year ended December 31 2 0 1 3 2 0 1 2 2 0 1 3 2 1 0 2 2 0 1 2 (UNAUDITED) Income and expenses not involving cash flows: Depreciation and amortization Interest accrued on loans andothers, net (3 ) 6 ) 3 8 Loss (profit) arising on financial liabilities designated as at fair value through profit or loss - ) - 12 ) Financing income regarding a short term loan - ) Share-based payments 12 36 6 18 64 Changes in asset and liability items: Decrease (increase) in accounts receivable 45 ) 3 ) Increase (decrease) in accounts payable and accruals ) The accompanying notes are an integral part of the interim condensed consolidated financial statements. 10 R.V.B. HOLDINGS LTD. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1-GENERAL a. R.V.B. Holdings Ltd. (formerly B.V.R Systems (1998) Ltd.) (the "Company") is an Israeli company incorporated in Israel. The Company’s ordinary shares are traded in the United States on the Over the Counter Bulletin Board (OTCBB) under the symbol RVBHF.OB. b. On August 31, 2011, the Company completed the transaction, following which E.E.R. Environmental Energy Resources (Israel) Ltd.'s ("EER") became its subsidiary (the "EER Transaction").As of January 12, 2012 the Company completed the multi-closing of the EER transaction in which it acquired all of EER's shares held by Greenstone Industries Ltd. ("Greenstone") and by S.R. Accord Ltd. ("Accord"), and the majority of EER shares held by certain other EER shareholders, and, as of the date of these financial statements, holds approximately 80%% of EER's share capital and 99.1% of EER's voting rights. c. EER was incorporated in Israel on May 21, 2000, as a private company limited by shares. EER owns know-how and rights in the field of solid waste treatment through the use of Plasma-Gasification-Melting (PGM) technology, an innovative approach to waste treatment, which can be implemented, among others, for the treatment of municipal waste, medical waste and low and intermediate level radioactive waste (the “PGM Technology”). d. The Going Concern Assumption The Company has incurred recurring losses and negative cash flows from operations. As at June 30, 2013, the Company had cash and cash equivalents in a total amount of $893 thousands. The Group does not have sufficient funds to finance its operations and working plan for the upcoming future. In addition, on July 29 2013 the board of directors of the Company (the “Board”) has decided to cease the operation of the demonstration facility in Y'bllin owned by EER and to implement a significant cost reduction plan in the Company and in EER. Accordingly, the going concern assumption is no longer appropriate. According to IAS 1 and to the Conceptual Framework for Financial Reporting, financial statement preparation will be based on a going concern basis or a different basis if the going concern assumption is not met. However, IFRS does not prescribe what different basis should be used. The Financial statements are prepared in accordance withthe approach, which is a common practice, of IFRS should continue to be fully implemented with adjustments that reflect the effects of the going concern assumption being no longer appropriate. Accordingly, these consolidated financial statements include adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that are necessary should the Company be unable to continue as a going concern. Management is pursuing additional sources of financing and cash flow to fund its operations but there can be no assurance it will be able to do so. e. These condensed financial statements should be reviewed in connection with the Company's annual financial statements as of December 31, 2012 and the year then ended, and the accompanying notes (“the annual financial statements”). 11 R.V.B. HOLDINGS LTD. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 2- SIGNIFICANT ACCOUNTING POLICIES a. Basis for the preparation of the financial statements: The Company's condensed consolidated interim financial statements (hereinafter – "interim financial statements") have been prepared in accordance with International Accounting Standard IAS 34, "Interim Financial Reporting" (hereinafter – "IAS 34"). In the preparation of these interim financial statements, the Company has implemented identical accounting policies, rules of presentation and calculation methods to those implemented in the preparation of the annual financial statements. b. Exchange rates and linkage basis: Balances in or linked to foreign currency are presented according to the representative exchange rate published by the Bank of Israel at the balance sheet date. Balances linked to the Consumer Price Index ("CPI") are presented according to the CPI for the last month of the reporting period. Data on changes in the CPI and the dollar's exchange rate are as presented as follows: The dollar's CPI in Israel (*) Exchange rate Actual CPI Known CPI (NIS to 1 $) Points Points Date of the financial statements As of June 30, 2013 As of June 30, 2012 As of December 31, 2012 Rate of change: Change in % For the six month period ended on: June 30, 2013 ) June 30, 2012 For the three month period ended on: June 30, 2013 ) June 30, 2012 For the year ended December 31, 2012 ) (*) Base: Average 2008 100.0 NOTE 3- NEW PUBLISHED STANDARDS AND INTERPRETATIONS New standards and interpretations that have come into force, which do not have a material impact on the current reporting period and/or prior reporting periods: For information on implementation dates, transitional provisions, amendments to standards and interpretations set forth below see note 3 to the Company's annual financial statements as of December 31, 2012 and the year then ended: § IFRS 10, "Consolidated Financial Statements" § IFRS 11, "Joint Arrangements" § IFRS 12, "Disclosure of Interests in Other Entities" § IAS 19 (as revised in 2011), "Employee Benefits" § IAS 28 (as revised in 2011, "Investments in Associates and Joint Ventures" 12 R.V.B. HOLDINGS LTD. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 4 -MATERIAL EVENTS DURING THE REPORTING PERIOD a. Further to note 1b to the annual financial statements with regard to scheduled repairs to be undertaken by the Company's subsidiary EER, of the Y'bllin Facility, including the replacement of the reactor and the preparation of the Y'bllin Facility for continuous operation, all such repairs have been completed as of June 2013. During June 2013, EER also conducted an additional trial operation of the Y'bllin Facility that included, among others, a test of the capabilities of the new reactor which operates on EER's technology for treatment of solid waste through Plasma-Gasification-Melting (the "Trial"). The Trial was set for a period of five (5) days in coordination with the Israeli Ministry of Environmental Protection, and according to EER's management's conclusions, most of the Trial targets have been achieved. b. Considering EER's financial difficulties and needs as mentioned in note 1 above, the board of directors of the Company (the “Board”) has decided, after considerable deliberation, to cease the operation of the demonstration facility in Y'bllin (the “Facility”) and to implement a significant cutback in the personnel of the Company and EER. As a result of the cease of operation of the Facility, the Company has recognized a significant impairment loss on the value of its assets in the reported period in a total amount of approximately $12.2 million. Following the aforementioned, the Company will continue with its efforts to simultaneously attempt to market the technology of EER and/or to raise external financing and/or enter into collaborations based on the technology of EER and/or sell the technology. In addition, the Company has an immediate need for funding for the period beginning as of the cease of the Facility’s operation. Therefore, the Board, following the approval of the Company’s Audit Committee and subject to the approval by the board of directors of Greenstone Industries Ltd. (“Greenstone”), approved the receipt of a line of credit from Greenstone in the amount of up to NIS 1 million (the “Line of Credit”) which will bear no interest and will be linked to the consumer price index (“CPI”). The Line of Credit plus any additional amounts due to the indexation to the CPI shall be repaid in one installment within six months as of the day of the approval of the Line of Credit. c. On March 18, 2013, the board of directors of the Company resolved to appoint Mr. Giora Gutman to serve as the chief executive officer (CEO) of the Company and its subsidiary EER. The Company's compensation committee and board of directors approved a Services Agreement between the Company and Inbal Natural Gas and Fertilizers Industries Ltd. (“Inbal”), pursuant to which Mr. Giora Gutman shall serve as the CEO of the Company and its subsidiary, E.E.R. Pursuant to the Services Agreement, Mr. Gutman will devote 50% of his work time to serve as the chief executive officer of the Company and EER. In consideration of Mr. Gutman's services Inbal will be entitle for a total amount of NIS 50,000 (plus VAT) per month, and Mr. Gutman will be entitled to reimbursement for reasonable expenses relating to his office. In addition, Mr. Gutman shall be granted options to purchase 9,000,000 ordinary shares of the Company under the Company's 2011 share option plan, with an exercise price of $0.065 per share. The Services Agreement also provides that Mr. Gutman will be subject to the same arrangements that apply to the other office holders of the Company, relating to exculpation, indemnification and directors’ and officers’ liability insurance (for additional details with respect to directors' and officers' liability insurance, see note 4b above).The term of the Services Agreement is of three years, commencing March 18, 2013, provided that each party may terminate the Services Agreement, with or without cause, upon a ninety-day written notice to the other party. The compensation terms of Mr. Gutman, as detailed above, have been approved by the Company's shareholders on May 23, 2013. Mr. Giora Gutman, has notified the Company on July 25, 2013, that he has decided to terminate his services agreement with the Company and with EER as the Company’s and EER’s CEO. In accordance with Mr. Gutman’s services agreement with the Company, he may terminate his services as CEO upon three months prior notice. 13 R.V.B. HOLDINGS LTD. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 4 -MATERIAL EVENTS DURING THE REPORTING PERIOD (continued) d. Further to note 7b(3) to the annual financial statements regarding investments made by the Company in EER's share capital, during the reporting period the Company has invested in EER's share capital a total amount of approximately $0.65 million. Subsequent to the financial statements date the Company has invested in EER's share capital an additional amount of approximately $0.6 million. e. On March 13, 2013, the Company’s board of directors approved, following the approval of the Company's audit and compensation committees, an extension of the Company’s directors’ and officers’ liability insurance (“D&O insurance policy”) until March 24, 2014, pending the approval of our shareholders at next general meeting of the shareholders. Pursuant to terms of the D&O insurance policy, as extended, the insurance coverage will be for an aggregate amount of $7.5 million and the total annual premium shall be $35,800. In addition, the insurance coverage, as extended, covers events related to EER as well. 14
